Citation Nr: 1628550	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  04-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for generalized joint and muscle pain and fatigue, to include as due to an undiagnosed illness and/or secondary to service-connected disability.
  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2005, the Veteran and his spouse testified at a hearing before a Decision Review Office (DRO) at the RO, and, in July 2006, they testified at a Board hearing before a Veterans Law Judge sitting at the RO.  Additionally, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO in June 2014, after being informed that the Veterans Law Judge who heard his case in July 2006 was no longer employed at the Board.  Transcripts from these hearings have been associated with the record.  

This case was remanded in October 2006, April 2009, November 2010, August 2012, September 2014, March 2015, and December 2015, and now returns for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he experiences chronic joint and muscle pain and fatigue as a result of his military service, to include in Southwest Asia during the Persian Gulf War.  Alternatively, the Veteran contends that he experiences chronic joint and muscle pain and fatigue as a result of his service-connected IBS because his body does not absorb enough vitamins and nutrients from his food.  In this regard, he testified that he has experienced muscle and joint pain and fatigue since returning from service.

In the December 2015 remand, the Board directed the AOJ to schedule the Veteran for a VA examination with an appropriate VA examiner to offer an opinion regarding the etiology of the Veteran's symptoms of muscle and joint pain and fatigue.  In this regard, the Veteran was afforded multiple VA examinations, by one VA examiner, addressing such symptoms, to include January 2016 VA examinations specifically addressing fibromyalgia, back conditions, knee and lower leg conditions, shoulder and arm conditions, and peripheral nerve conditions.  In a January 2016 disability benefits questionnaire (DBQ), the examiner opined that the Veteran's musculoskeletal and fatigue symptoms are less likely than not representative of an undiagnosed entity incurred in or caused by service because such symptoms are explainable by medically diagnosed conditions.

In the January 2016 DBQ, the examiner identified the Veteran's current musculoskeletal diagnoses.  Significantly, the Board notes that the AOJ granted service connection for five of these diagnoses in a February 2016 rating decision.  Accordingly, the Veteran is not only service-connected for IBS, but also for lumbar strain, a right knee condition, a left knee condition, right lower peripheral neuropathy (sciatic), and right shoulder acute bicipital tendinitis.  

However, with regard to the remaining diagnoses pertaining to the Veteran's cervical spine, thoracic spine, left shoulder, bilateral hip, left ankle, right foot, and left wrist, the January 2016 VA examiner opined that such less likely than not had their onset service or otherwise related to service.  The Board notes that the examiner did not provide a rationale for such opinions.  Furthermore, while the January 2016 examination report appears to indicate that the Veteran has a diagnosed right foot disorder, such is listed only as "right foot pain."  Additionally, as indicated previously, while the Veteran originally claimed, in the alternative, that such conditions were secondary to his service-connected IBS and resulting vitamin D deficiency, a theory while the January 2016 VA examiner addressed adequately, he has since been service-connected for additional disabilities in the February 2016 rating decision.  Therefore, the examiner will also be requested to render an addendum opinion as to whether any of the Veteran's diagnosed musculoskeletal disorders are caused or aggravated by his remaining service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who performed the January 2016 examinations, if possible, to offer an addendum opinion regarding the etiology of the Veteran's diagnosed disorders.  The Veteran's record and a copy of this remand must be provided to the examiner for review, and the examination report must reflect review of these items.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  Please identify the diagnosis referable to the Veteran's right foot as the January 2016 examination report appears to indicate that such is a diagnosed condition, but it is listed only as "right foot pain."

(B)  For each currently diagnosed disorder of the cervical spine, thoracic spine, left shoulder, bilateral hip, left ankle, right foot, and left wrist, the examiner should provide a rationale for his conclusion that such less likely than not had their onset service or otherwise related to service.

(C)  For each currently diagnosed disorder of the cervical spine, thoracic spine, left shoulder, bilateral hip, left ankle, right foot, and left wrist, the examiner should offer an opinion as to whether such are caused OR aggravated by any of the Veteran's service-connected disabilities, to include lumbar strain, a right knee condition, a left knee condition, right lower peripheral neuropathy (sciatic), and right shoulder acute bicipital tendinitis.  For any aggravation found, please state, to the best of your ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The rationale for any opinion offered must be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

